Citation Nr: 1144079	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 13, 2000.

2.  Entitlement to an initial staged rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 13, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) from a July 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

These matters were previously before the Board in March 2005, November 2005, October 2007, and September 2009 and were remanded for further development.  They have now returned to the Board for appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal. 

The Board notes that when the above stated issues were previously before the Board, the Board found them to be inextricably intertwined with the Veteran's claim for entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.  In an October 2010 rating decision, the Appeals Management Center (AMC) denied the Veteran's claim of entitlement to service connection for alcohol dependence.  The evidence of record does not reflect that the Veteran has filed a notice of disagreement with that rating decision.  In addition, the Board finds that the Veteran is not prejudiced by consideration of the rating issues on appeal regardless of whether or not he filed a notice of disagreement because, based on the December 2010 VA examination report, the Board has considered the Veteran's alcohol dependence symptoms in awarding evaluations.

FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to February 14, 2000, the Veteran's PTSD has been manifested by complaints of poor sleep, distrust, and resentment; objectively, the Veteran was oriented, with retained insight and judgment, coherent thought process, and euthymic mood, productive of occupational and social impairment comparable to mild or transient symptoms.  

2.  Throughout the rating period on appeal from February 14, 2000 through December 13, 2010, the Veteran's PTSD has been manifested by complaints of poor sleep, anxiety, and feelings of depression; productive of occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From December 14, 2010, the Veteran's PTSD has been manifested by complaints of anxiety, depression, poor attention, poor concentration, and poor memory, with evidence of poverty of thought and a rambling thought process, productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial staged evaluation in excess of 10 percent prior to February 14, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial staged evaluation of 30 percent, and no higher, for PTSD from February 14, 2000 through December 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial staged evaluation of 50 percent, and no higher, for PTSD from December 14, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

Because the July 1999 rating decision granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The numerous rating decisions in 1999, 2000, and 20001 set forth the relevant diagnostic code (DC) for rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formula for the next higher evaluation.  The November 2002 statement of the case (SSOC), under the heading" Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant DC for rating the PTSD at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  

Duty to assist

With regard to the duty to assist, the claims file contains VA mental health and medical records and the statements of the Veteran in support of his claims.  The evidence of record does not include VA medical records from November 2001 to August 2007.  The Board notes that the December 2010 VA medical examination report reflects that the Veteran was sent to the Department of Corrections from December 2001 to January 2007.  Thus, the Board finds that it is reasonable that there are no VA records during this time frame.  The December 2010 VA medical record also reflects that the Veteran reported that there was no current treatment for a mental disorder.  In addition, the Board notes that in correspondence dated in November 2010, VA requested the Veteran to complete and return a provided VA Form 21-4142 for all heath care provider who treated the Veteran for PTSD from March 1999 to present.  The claims file does not reflect that the Veteran complied with the request.  In addition, in correspondence dated in May 2004, VA notified the Veteran that it was unable to obtain medical records from his incarceration.  The notice also included a copy of the prison correspondence stating how the Veteran could obtain the records himself.  The claims file is negative for any response from the Veteran.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain any additional records.  
 
A VA examination and opinion with respect to the issues on appeal was obtained in December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate, as the opinion is predicated on a reading of the pertinent medical records, a clinical interview with the Veteran, and psychological testing.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges the accredited representative's statement in July 2011 that the Veteran contends that his PTSD has never improved and continues to worsen since his initial award.  The Board does not find that this indicates that the Veteran believes that his condition has worsened since the December 2010 examination such that a new examination is warranted.  Rather, the Board finds that it was a general statement from the Veteran with regard that his condition had worsened since his May 2000 claim for an increase (which was taken as a notice of disagreement because it was filed within one year of the July 1999 rating decision.)

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work.)

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.

Service connection has been established for PTSD with an initial evaluation of 10 percent assigned, effective from March 3, 1999.  During the pendency of the appeal, an October 2000 rating decision increased the Veteran's evaluation to 30 percent, effective from April 13, 2000.  The Veteran asserts that a higher initial evaluation is warranted for his service-connected PTSD.  

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

The evidence of record includes a May 10, 1999 VA examination report.  The report reflects that the Veteran was oriented, calm, and had casual attire.  His attention and concentration were retained.  There was no disordering.  He had quick response latencies.  His mood was euthymic and congruent.  His insight and judgment were retained.  He had an overall GAF score of 70, and a GAF score without alcohol dependence of 90.  It was noted that the alcohol probably worsened his PTSD by disinhibition of irritable impulses and provocation of REM rebound and subsequent increased vividness of dream imagery.  The Veteran reported that he had been in jail numerous times.  He further reported that he drank heavily, but not to the point of intoxication.  He stated that he felt that in the last year, he was doing better than ever.

A May 21, 1999 VA examination report reflects that the Veteran  reported that he has dreams about death and is quarrelsome with people.  He further reported that most of his legal problems are related to drinking and that he has never held a full time job. 

A February 4, 2000 VA mental health triage team note reflects that the Veteran was alert, oriented, very pleasant, and cooperative.  He "firmly" denied suicidal or homicidal ideations plans, or intentions.  

A February 14, 2000 VA mental health triage assessment reflects that the Veteran reported depression and some anxiety which was worse during the winter months.  The report reflects that the symptoms he presented "were mid-phase insomnia and nervousness around people."  He denied loss of concentration, memory, or attention.  He denied anhedonia or lack of initiative.  The Veteran stated that he withdraws and isolates but that this was due to his desire to be alone and not around people much.  He denied suicidal or homicidal ideation or obsessions.  It was noted that he had not worked steadily for many years due to alcohol problems, primarily that he was incarcerated.  The examiner noted that the Veteran's mood was euthymic and his affect was broad.  The examiner noted that Veteran reported trouble sleeping and some anxiety type symptoms, but no other significant symptoms related to depression or anxiety.  

Upon clinical examination, it was noted that the Veteran was alert and oriented.  His speech was fluent, logical, and spontaneous.  Recent and remote memory was intact.  There was no evidence of cognitive dysfunction or thought disturbance based on formal screening.  The Veteran denied hallucinations, delusions, obsessions, and phobias.  His judgment and insight were fair.  He was neatly groomed and appeared to have good hygiene.  The examiner assigned a GAF score of 55.  

Although the GAF score of 55 in February 2000 would indicate moderate symptoms, and the Veteran reported that he had depression and some anxiety, he also denied loss of concentration, memory, or attention.  He denied anhedonia or lack of initiative.  He denied suicidal or homicidal ideation, hallucinations, delusions, obsessions, and phobias.  The examiner noted that Veteran reported trouble sleeping and some anxiety type symptoms, but no other significant symptoms related to depression or anxiety.  Thus, the record establishes that prior to February 14, 2000, the Veteran's symptoms warranted no more than a 10 percent evaluation.  

The Veteran's PTSD is currently evaluated as 30 percent disabling from April 13, 2000.  In order to warrant a 50 percent evaluation, or higher, from April 13, 2000, the evidence of record must indicate that the Veteran suffers occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

April 13, 2000 VA medical records reflect that the Veteran reported that he had abstained from alcohol since March 8.  He reported afternoon and evening anxiety, but noted that it had improved since March 8.  He also reported that he was feeling restless.  A psychiatry addendum note reflects that the Veteran reported that he is "always anxious" and gets depressed.  His sleep had been sporadic.  He denied suicidal or homicidal ideation.  His insight and judgment were fair.  The examiner discussed medications with the Veteran.  He assigned a GAF score of 50.

A May 2000 VA medical record reflects that the Veteran was taking medication and his anxiety was less.  He reported not drinking alcohol since March 2000.  He was working on a farm.  He denied loss of concentration, memory, or attention.  He stated that he withdraws and isolates.  The Veteran reported shakes, nausea, and seizures due to alcohol.  He had not experienced a black out in the last 12 months.  He had good hygiene, fair eye contact, and his speech was of normal rate and rhythm.  He reported his interests and drive were intact.  He denied feeling hopeless/helpless, or having guilt feelings.  His energy was not very good, but his concentration was good.  He denied suicidal ideation.  The examiner assigned a GAF score of 50.

A September 2000 VA medical record reflects that the Veteran was currently in jail for a driving under the influence offense.  He stated that his medications were working and he had no side effects.  He admitted feeling hopeless/helpless, and had guilt feelings, his energy was not very good, and his concentration was okay.  He denied suicidal ideations.  His sleep was good with his medication.  His speech was normal with rate and rhythm (at times difficult to understand him but this was due to his corrected birth defect of a cleft palate ); his mood was somewhat nervous, his affect was limited range and reactivity.  He denied suicidal or homicidal ideations or hallucinations.  His insight and judgment intact.  The examiner assigned a GAF score of 50.

A December 2000 VA medical record reflects that the Veteran had been released from jail.  He reported that he was still drinking "a little bit".  His symptoms were similar to those in September 2000.  The examiner assigned a GAF score of 50.

An April 2001 VA medical record reflects that the Veteran's symptoms were almost identical to those in September 2000; however, this time the examiner assigned a GAF score of 49.  

A June 1, 2001 VA medical record reflects that the Veteran reported that his sleep was disturbed due to sleep apnea.  He was no longer taking his Trazodone because it made him groggy the next day.  His other reported symptoms were almost identical to those reported in September 2000, December 2000, and April 2001; the examiner assigned a GAF score of 49.

An August 2001 VA medical record reflects that the Veteran reported the same symptoms as in June 2001; however, this time the examiner assigned a GAF score of 55.  It was noted that the Veteran's anxiety symptoms are controlled with his drinking habit.  He had no motivation or hobbies, and isolates himself.  

A November 2001 VA medical record reflects that the Veteran had been alcohol free for seven months.  It was noted that he reported that he wanted to look for a job as a carpenter when he completed his classes.  It was noted that nightmares, flashbacks, and startle reflexes were less with his present medications.  His hygiene and eye contact were fair.  His speech was of normal rate and rhythm.  His mood was "somewhat" upbeat some times.  He was sometimes anxious and had bright affect.  He denied suicidal or homicidal ideation, and hallucinations.  His insight and judgment were intact.  The examiner assigned a GAF score of 55.  

A December 14, 2010 VA examination report reflects that the Veteran has difficulty with sleep, and has nightmares approximately once a month.  His energy was low.  He reported poor attention, concentration, and memory.  He reported getting nervous while driving and having a difficult time in check out lines.  He continued to drink alcohol and noted that he feels better when drinking.  He reported he visits his sister, brother, and their families for holidays, but has irregular phone contact.  He works for a "couple of men on their farm" and considers them friends, although they do not interact much.  He reported that he likes to read and goes to the library every day.  It was noted that enjoys working, but has a hard time getting employment due to a history of felonies.  He was neatly groomed and appropriately dressed.  He was restless, and his attitude was cooperative and guarded.  His affect was normal.  His mood was anxious and depressed.  He was intact to person, time, and place.  His thought process was rambling.  He had poverty of thought.  He had no delusions.  With regard to insight and judgment, he understands that he has a problem and understands the outcome of his behavior.  He denied hallucinations.  His inappropriate behavior was listed as procrastination.  His obsessive/ritualistic behavior was described as keeping things straight and neat.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  The extent of his impulse control was fair.  He had no episodes of violence.  His memory was noted to be normal.  The frequency, severity, and duration of his PTSD symptoms were noted to be "frequent and mild."  Psychometric assessment scores reflect mild degree of severity of PTSD scores, and mild level of depression."

The examiner noted that the Veteran had a GAF score of 35 due to PTSD and a GAF score of 35 due to alcohol dependence.  She noted that the Veteran had a total GAF of 35.  She further opined:

It is evident that there is overlap of the impact of PTSD and alcohol dependence.  It is impossible at this time to distinguish the relative amount of impact of PTSD and alcohol dependence on employment, social, judgment, mood.  Suffice it to say that it is determined that each disorder appears sufficiently seriously debilitating to cause major impairment in employment, social, judgment, and mood without contribution from the other. 

She further noted:

[The Veteran] experiences both PTSD and alcohol dependence.  It is noted that alcohol use is a major means of [the Veteran] coping with symptomatology and both alcohol dependence and PTSD symptomatology exacerbate the challenges of the other.  It is not possible to separate the effects of the PTSD and the alcohol dependence. 

The examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms.  
  
In sum, the December 2010 VA examination report reflects that the Veteran was neatly groomed, his affect was normal, he was intact to person, time, and place, he had no delusions, he understood that he has a problem and understood the outcome of his behavior, his impulse control was fair, he had no episodes of violence, his attitude was cooperative, and his memory was normal.  In addition, he denied hallucinations, panic attacks, homicidal thoughts, and suicidal thoughts.  He worked on a farm, enjoyed working, considered the men at the farm as friends, enjoyed reading, and went to the library every day. 
 
On the other hand, he had difficulty with sleep, low energy, was restless, had an attitude which was guarded, and had an anxious and depressed mood.  His thought process was rambling and he had poverty of thought.  He procrastinated and liked keeping things straight and neat to an obsession.  He reported social isolation in that he had few intimate relationships and no marriages or children.  He maintained a distant relationship with his siblings. 

Although the examiner assigned a GAF score of 35, she also noted that the frequency, severity, and duration of his PTSD symptoms were noted to be frequent and mild.  In addition, while a GAF score of 35 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work), the examination report that he enjoyed working, and considered the men at the farm his friends.  Although he was noted to have poverty of thought, poverty of thought is not illogical, obscure or irrelevant speech.  The Board finds that while a GAF score may be probative, the reported symptoms are more probative than a numerical figure.  This is especially true, as the record reflects, as noted above, that the Veteran had similar, if not almost identical symptoms, at times but was given different GAF scores of 49, 50, and 55.  

The record is against a finding that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; and impaired abstract thinking.  

While the Veteran need not have every symptom in a rating evaluation, the Veteran does not have the majority of the symptoms for a 50 percent evaluation prior to December 14, 2010.  The evidence does reflect depressed mood, anxiety, and chronic sleep impairment, which are considered in a 30 percent evaluation.  In addition, the Veteran's reported inability to remember books which he has read, is consistent with a 30 percent evaluation which considers mild memory loss such as forgetting recent events.  The Board finds, in giving the benefit of the doubt to the Veteran, that he is entitled to a 50 percent evaluation from December 14, 2010.  The Veteran does not have the majority of symptoms which would warrant a 70 or 100 percent evaluation; there is no evidence of suicidal or homicidal ideation, panic attacks, poor hygiene, disorientation, periods of violence, persistent delusions, or memory loss of own name, family names, or occupation.
Conclusion

The Board finds that the Veteran's PTSD disability picture more nearly approximates the criteria required for 10 percent evaluation prior to February 14, 2000, a 30 percent from February 14, 2000 through December 13, 2010, and a 50 percent from December14, 2010; higher ratings are not warranted by the evidence of record.  38 C.F.R. § 4.7.  The Board's decision is based on the evidence of record to include the Veteran's GAF scores which show a decrease from 70 in May 1999, the Veteran's reported symptoms, and the clinical findings.  The Board has also considered the Veteran's alcohol dependence related symptoms in assigning evaluations.  (See Mittleider v. West,  11 Vet. App. 181 (1998), when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.) 

Extra-schedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The December 2010 VA examiner specifically noted that the Veteran does not have total occupational and social impairment due to his PTSD signs and symptoms.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  His reported symptoms and the clinical findings are considered in the rating criteria.  The Board has also considered his alcohol dependence symptoms in its evaluations.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent for PTSD for the period prior to February 14, 2000 is denied.

Entitlement to a disability rating of 30 percent, and no higher, from February 14, 2000 through December 13, 2010 is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to a disability rating of 50 percent, and no higher, from December 14, 2010 is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


